DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 03/24/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 04/07/2022, with respect to current claims 1-8, 10-17 and 19-20 have been fully considered and are persuasive.  As indicated in the non-final action mailed on 11/09/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding previous claims 1-3, 11-13, 15-18 and 20 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(a) claim rejection regarding previous claim 18 has been considered and is now moot as a result of the cancelation of claim 18.
The previous 112(b) claim rejections regarding previous claims 1-8 and 10-20 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “via a drain line or a diverted water line respectively, said” on line 18.
	Amend claim 1 to instead recite “via a drain line or a diverted water line, respectively, said” on line 18 for further clarity.

	Amended, dependent claim 2 recites “to divert said recirculated water” on lines 3-4.
	Amend claim 2 to instead recite “to divert said re-circulated hot water” on lines 3-4 for further clarity.

	Amended, dependent claim 3 recites “all of said re-circulated water based on a differential temperature measured by said water heater controller between said temperature sensor and a second temperature sensor.” on lines 4-6.
	Amend claim 3 to instead recite “all of said re-circulated hot water based on a differential temperature measured by said water heater controller between said temperature sensor and said second temperature sensor.” on lines 4-6 for further clarity.

	Amended, dependent claim 5 recites “all of said re-circulated water to” on lines 2-3.
	Amend claim 5 to instead recite “all of said re-circulated hot water to” on lines 2-3 for further clarity.

Amended, dependent claim 6 recites “all of said re-circulated water to” on lines 3-4.
	Amend claim 6 to instead recite “all of said re-circulated hot water to” on lines 3-4 for further clarity.

	Amended, independent claim 11 recites “a single or multiple temperature regulating mixing station to supply said temperature regulated heated water to one or multiple temperature zones, said single or multiple temperature regulating mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater, said single or multiple temperature regulating mixing station to supply heated water to at least a first temperature zone…” on lines 7-11.
	Amend claim 11 to instead recite “a single or multiple temperature regulating mixing station to supply a temperature regulated heated water to one or multiple temperature zones, said single or multiple temperature regulating mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater, said single or multiple temperature regulating mixing station to supply said temperature regulated heated water to at least a first temperature zone…” on lines 7-11 for further clarity.

	Amended, independent claim 17 recites “a three-way return water diverter valve valve comprising” on line 15.
	Amend claim 17 to instead recite “a three-way return water diverter valve comprising” on line 15 for further clarity.

Other Reference Considered
Alexander Dewar Home (GB 2099559 A) (hereinafter “Alex”) teaches a warm water supply system including a calorifier 11 (main boiler), a cooler 14 along with coils 15, a pump 33, a small calorifier 30, a mixing valve 2, a cold inlet 5, a hot inlet 6, a circulating pump 18, a non-return valve 34, a hot water return line 12B, and a return line (re-circulation) 17B.  However, the combination does not explicitly teach said cold water supply line comprising an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station, a three-way return water diverter valve comprising a proportional three-way return water diverter valve fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, and a hot water recirculation line comprising a temperature sensor, as recited in amended, independent claim 1 and as argued by Applicant on pages 8-11 of the Remarks section mailed on 06/09/2021.
Similar analysis applies to amended, independent claim 11 (method).  Specifically, the combination does not explicitly teach said cold water supply line comprising: an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station, a three-way return water diverter valve comprising a proportional three-way return water diverter valve fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, returning substantially all of a re-circulated water via said three-way return water diverter valve to said single or multiple temperature regulating mixing station during a normal operation, diverting 0% to 100% of the re-circulated water to said drain or to said another use during an overtemperature condition, and diverting 90% to 100% of the re-circulated water to said drain or to said another use during a shock treatment operation, as recited in amended, independent claim 11 and as argued by Applicant on pages 8-11 of the Remarks section mailed on 06/09/2021.
	Similar analysis also applies to amended, independent claim 17 (system).

Allowable Subject Matter
Claims 1-8, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, John David Aitken (AU 2010203312 A1) (hereinafter “John”) and Gerhard Schreiner (DE 102004049316 A1) (hereinafter “Schreiner”) are considered the closest prior arts.  Specifically, John teaches a water heating and treatment system for suppression of pathogens and undesired bacterial content in a domestic water system (see FIGS. 2, 4 and 5) (see abstract) (see PDF page 5) comprising:
a water heater (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13);
a cold water supply line to supply water to said water heater (see FIG. 2, supply 100) (see FIG. 4, fresh water supply 212) (see PDF pages 12-13);
a single or multiple mixing station (see FIG. 4, mixing vortex 420) to supply a temperature regulated heated water to one or multiple temperature zones (see FIG. 4, pipes 411 and cavity 412) (see PDF page 16), said single or multiple mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater (see FIG. 4, pipes 210, 213, 214, 211), said single or multiple mixing station to supply said temperature regulated heated water to at least a first temperature zone of the one or multiple temperature zones at a first hot water temperature (see FIG. 4, fresh water supply 212 flows into heater 400 via pump 420 and heat treatment tank 410 via pipes 211, 213 and 214, and into mixing vortex 420 via supply loop pipe 100) (see PDF pages 12-14);
a water heater sanitation loop including a sanitation loop pump to circulate hot water within said water heater (see FIG. 4, pump 420 and heater 400 and return pipes 211, pipes 213 and 214, and supply loop 100) (see PDF pages 12-14); and
a valve (see FIGS. 2 and 4, control valve 215) fluidly coupled to said single or multiple mixing station, and to a drain or to another use, via a drain line or a diverted water line, respectively (see FIG. 2, supply loop drain 201 further including a drain valve 202, drain controller 203 and a drain temperature sensor 204) (see FIG. 2, outlets 130), said valve to provide a portion of a re-circulated hot water from a hot water recirculation line to said single or multiple mixing station and a remaining portion of the re-circulated hot water to said drain (see FIGS. 2 and 4) (see PDF pages 8-9).
Schreiner further teaches a similar water heating and treatment system with multiple operating modes including an anti-scale device, a UV sanitation lamp, filters and a three-way diverter valve for an inlet and an outlet stream (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner page 3 – “the arrangement of an input-side 3-way valve input 2 and an output-side 3-way valve output 3…”) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).
However, the combination does not explicitly teach said cold water supply line comprising an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station, a three-way return water diverter valve comprising a proportional three-way return water diverter valve fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, and a hot water recirculation line comprising a temperature sensor, as recited in amended, independent claim 1 and as argued by Applicant on pages 8-11 of the Remarks section mailed on 06/09/2021.
Corresponding dependent claims 2-8, 10 and 19-20 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 11 (method).  Specifically, the combination does not explicitly teach said cold water supply line comprising: an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station, a three-way return water diverter valve comprising a proportional three-way return water diverter valve fluidly coupled to said single or multiple temperature regulating mixing station via one or more sanitation components, returning substantially all of a re-circulated water via said three-way return water diverter valve to said single or multiple temperature regulating mixing station during a normal operation, diverting 0% to 100% of the re-circulated water to said drain or to said another use during an overtemperature condition, and diverting 90% to 100% of the re-circulated water to said drain or to said another use during a shock treatment operation, as recited in amended, independent claim 11 and as argued by Applicant on pages 8-11 of the Remarks section mailed on 06/09/2021.
Corresponding dependent claims 12-16 further limit the subject matter of independent claim 11, and thus are also allowable at least for the same reasons as independent claim 11.
Similar analysis applies to amended, independent claim 17 (system).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773